      Case 3:17-cv-01479-JPW-PT Document 18 Filed 07/10/20 Page 1 of 11




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
ANTONIO LA-SHAUN CRUZ,                           :   Civil No. 3:17-CV-01479
                                                 :
               Petitioner,                       :
                                                 :
               v.                                :
                                                 :
DAVID J. EBBERT,                                 :
                                                 :
               Respondent.                       :   Judge Jennifer P. Wilson

                                     MEMORANDUM

       Petitioner, Antonio La-Shaun Cruz, filed the instant petition for writ of

habeas corpus pursuant to 28 U.S.C. § 2241, arguing that his Armed Career

Criminal Act (“ACCA”) sentence violates his due process rights in light of

Johnson v. United States, 135 S. Ct. 2551 (2015), Welch v. United States, 136 S.

Ct. 1257 (2016), 1 and Mathis v. United States, 136 S. Ct. 2243 (2015). (Docs. 1-2,

14, 16.) Cruz seeks either release or resentencing without the ACCA

enhancement. For the reasons that follow, the petition will be dismissed for lack of

jurisdiction, and the motions to supplement or amend will be denied.




1
  In Johnson, the Supreme Court held the residual clause of the ACCA, 18 U.S.C.
§ 924(e)(2)(B)(ii) is unconstitutionally vague. Johnson, 135 S. Ct. at 2563. The ACCA’s
“residual clause” defines a “violent felony” for the purpose of determining whether a defendant
qualifies for the fifteen-year sentence mandated by the ACCA. In Welch, the Supreme Court
held that Johnson applies retroactively to cases on collateral review. Welch, 136 S. Ct. at 1260–
68.
      Case 3:17-cv-01479-JPW-PT Document 18 Filed 07/10/20 Page 2 of 11




                FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       On January 12, 2006, a jury in the United States District Court for the

Southern District of Florida convicted Cruz of possession with intent to distribute

crack cocaine near a playground, in violation of 21 U.S.C. §§ 841(a) and 860

(Count I); carrying a firearm in relation to a drug trafficking offense, in violation of

18 U.S.C. § 924(c) (Count II); and possession of a firearm by a convicted felon, in

violation of 18 U.S.C. § 922(g) (Count III). See United States v. Cruz, 225 F.

App’x 807, 808 (11th Cir. 2007) (Cruz I) (affirming Petitioner’s conviction). At

sentencing, the district court designated Cruz as an armed career criminal under the

ACCA, 18 U.S.C. § 924(e)(2). 2 The district court sentenced Cruz to a term of 188

months’ imprisonment on Counts I and III, to run concurrently, with a consecutive

60-month sentence on Count II. Cruz I, 225 F. App’x at 809. On direct appeal

Cruz challenged his convictions but not his sentence. The United States Court of

Appeals for the Eleventh Circuit Court affirmed Cruz’s convictions on direct




2
   Cruz’s presentence investigation report “did not specify the ACCA predicate crimes that
triggered the sentence enhancements, but stated that Cruz had Florida juvenile adjudications for:
(1) burglary of a dwelling and grand theft, 1998; (2) aggravated assault with a deadly weapon,
1998; (3) grand theft auto, 1998; three convictions for delivery of cocaine, 1998; (4)
possession/sale/delivery of cocaine and possession/sale/delivery of cocaine within 1,000 feet of
school, 1999; and (6) battery on a law enforcement officer, 1999.” See Doc. 7-1, In re: Antonio
Cruz, No. 16-12530-J, at *3 (11th Cir. 2016) (Cruz II) (denying Petitioner leave to file a second
or successive motion pursuant to 28 U.S.C. § 2255(h)).

                                                2
      Case 3:17-cv-01479-JPW-PT Document 18 Filed 07/10/20 Page 3 of 11




appeal on May 18, 2007. Cruz I, 225 F. App’x at 812. Cruz did not seek review

from the United States Supreme Court.

      In August 2008, Cruz filed a motion to vacate, set aside, or correct his

sentence pursuant to 28 U.S.C. § 2255 based on counsel’s alleged ineffectiveness

due to his failure “to investigate the validity of his prior conviction and object to

the ACCA and § 4B1.4 enhancements.” Cruz II, No. 16-12530-J, at *3. The

sentencing court denied his motion on February 13, 2009. Cruz did not file an

appeal. Id.

      Cruz, with the aid of counsel, filed a motion pursuant to 28 U.S.C. § 2255(h)

for leave to file a second or successive motion to vacate, set aside or correction of

his sentence with the United States Court of Appeals for the Eleventh Circuit. See

Cruz II, No. 16-12530-7 (11th Cir. 2016). Cruz asserted that the United States

Supreme Court’s decisions in Johnson and Welch made his sentence enhancement

under the ACCA unconstitutional. Denying the motion, the Eleventh Circuit Court

of Appeals held that while Johnson found the residual clause of the ACCA

unconstitutionally vague, “it did not call into question the application of the

elements clause and the enumerated crimes clause of the ACCA’s definition of a




                                           3
       Case 3:17-cv-01479-JPW-PT Document 18 Filed 07/10/20 Page 4 of 11




violent felony.” 3 Cruz II, No. 16-12530-J at *5. The Eleventh Circuit Court of

Appeals held:

               [T]he record shows that Cruz has at least three prior felony
               convictions that qualify as ACCA predicate offenses under
               the elements clause of the ACCA, or the ‘serious drug
               offense’ prong of the statute, without resort to the residual
               clause invalidated by Johnson.

               Cruz has four separate juvenile adjudications for delivery of
               cocaine and one for delivery of cocaine within 1,000 feet of
               a school. These convictions qualified as ACCA predicate
               serious drug offenses, and Johnson did [not] affect the
               definition of a ‘serious drug offense.’ Therefore, these five
               drug convictions qualify as ACCA predicate crimes. [ ]

               ...

               While Cruz’s five drug offenses are enough standing alone
               to qualify him for the ACCA enhancement, his juvenile
               adjudication for aggravated assault with a deadly weapon is
               another predicate offense under the elements clause. An act
               of juvenile delinquency qualifies as a violent felony under
               the ACCA if it involves the using or carrying of a knife and
               meets the requirements of the elements clause. See 18
               U.S.C. § 924(e)(2)(B). Here, the unobjected-to facts in the
               PSI state that Cruz attempted to stab the victim with a steak
               knife, and we have already held that Florida aggravated
               assault is an ACCA predicate violent felony under the
               elements clause. See Turner v. Warden Coleman FCI
               (Medium), 709 F.3d 1328, 1337–38 (11th Cir. 2013).


3
  The ACCA definition of a “violent felony” is an offense that either “(i) has as an element the
use, attempted use, or threatened use of physical force against the person of another” (referred to
as the elements clause) or “(ii) is burglary, arson, or extortion, involves use of explosives” (referred
to as the enumerated offenses clause) “or otherwise involves conduct that presents a serious
potential risk of physical injury to another (referred to as the residual clause).” 18 U.S.C. §
924(3)(2)(B)(i) and (ii); see also Cruz II, No. 16-12530-J at *4–5.

                                                   4
      Case 3:17-cv-01479-JPW-PT Document 18 Filed 07/10/20 Page 5 of 11




              Therefore, Cruz’s adjudication meets the definition of a
              ‘violent felony’ under the ACCA.

              Accordingly, Cruz’s ACCA sentence is valid without regard
              to the residual clause. Because at least three of Cruz’s
              convictions qualify under the ACCA even without the now-
              voided residual clause, his counseled application does not
              contain a prima facie claim that his ACCA sentence falls
              within the new rule in Johnson, as required by 28 U.S.C. §
              2255(h).

Cruz II, No. 16-12530-J at *6–7 (footnotes omitted). The Eleventh Circuit added

that “Cruz’s ACCA firearm sentence of 188 months runs concurrent to his 188-

month sentence for possession with intent to distribute crack cocaine within 1,000

feet of a playground. Therefore, relief from his ACCA sentence would not have

affected the overall length of his prison term.” Id. at n. 4.

       Cruz properly filed his section 2241 petition in this court while confined at

the Lewisburg United States Penitentiary in Lewisburg, Pennsylvania. 4 His

subsequent transfer to a facility in a different district does not divest this court of

jurisdiction over his petition. See Barden v. Keohane, 921 F.2d 476, 477 n. 1 (3d

Cir. 1990) (jurisdiction over § 2241 petition determined “when the petition was

filed.”) (See Docs. 1 and 2.)




4
   Cruz is currently housed at USP Lee in Pennington Gap, Virginia. See
https://www.bop.gov/inmateloc/ (last visited July 10, 2020).

                                              5
      Case 3:17-cv-01479-JPW-PT Document 18 Filed 07/10/20 Page 6 of 11




      Cruz raises the same arguments in this action that he raised in his

unsuccessful 28 U.S.C. § 2255(h) motion. He argues that following the United

States Supreme Court’s decisions in Johnson and Welch, he is no longer an armed

career criminal and needs to be resentenced on grounds of actual innocence of the

career offender enhancement. (Doc. 1.) He adds that as he was unsuccessful in

obtaining leave to file a successive § 2255 motion to raise these claims, he has “no

other remedy than § 2255(e), 28 U.S.C. § 2241 . . . to challenge the § 924(e)

enhancement as defying the U.S. Supreme Court’s announcement in Johnson and

Welch because Petitioner was enhanced under §§ 924(e)(2)(b)(ii) in 2006.” (Doc.

2.) The Government contends the petition should be dismissed for lack of

jurisdiction as Cruz cannot show that a § 2255 motion would be inadequate or

ineffective to test the legality of his detention and he therefore cannot raise his

claim by way of § 2241. (See Doc. 7.) Cruz’s reply to the Government’s response

reiterates that he is not a career offender in light of Johnson, Welch, and Mathis.

(Doc. 11.) The petition is now fully briefed, and ripe for disposition.

      After the Government filed a response to the petition, Cruz sought leave to

add a claim based on Mathis. (Docs. 14, 16.) The Government did not respond

to Cruz’s requests to supplement and amend the petition to add a Mathis claim.

The time to respond having expired, these motions are also ripe for disposition.



                                           6
      Case 3:17-cv-01479-JPW-PT Document 18 Filed 07/10/20 Page 7 of 11




                                     DISCUSSION

      A. The court lacks jurisdiction over Cruz’s § 2241 petition.

      In pertinent part, 28 U.S.C. § 2241(a) provides: “[w]rits of habeas corpus

may be granted by the Supreme Court, any justice thereof, the district courts and

any circuit judge within their respective jurisdictions.” However, “a federal

prisoner's first (and most often only) route for collateral review of his conviction or

sentence is under [28 U.S.C.] § 2255.” Bruce v. Warden Lewisburg USP, 868 F.3d

170, 178 (3d Cir. 2017). Under limited circumstances, it is possible for a federal

prisoner to challenge his conviction or sentence under § 2241. “Congress [ ]

provided a saving clause: a federal prisoner may resort to § 2241 only if he can

establish that ‘the remedy by motion [under § 2255] is inadequate or ineffective to

test the legality of his detention.’” Bruce, 868 F.3d at 178 (quoting 28 U.S.C. §

2255(e), referred to as the “savings clause”).

      “There are situations where the remedy under § 2255 is actually ‘inadequate

or ineffective,’ but they are rare.” Gardner v. Warden Lewisburg USP, 845 F.3d

99, 103 (3d Cir. 2017). The claimed inadequacy or ineffectiveness must be “a

limitation of scope or procedure ... prevent[ing] a § 2255 proceeding from

affording ... a full hearing and adjudication of [a] wrongful detention claim.”

Okereke v. United States, 307 F.3d 117, 120 (3d Cir. 2002) (citing Cradle v. U.S.



                                           7
      Case 3:17-cv-01479-JPW-PT Document 18 Filed 07/10/20 Page 8 of 11




ex rel. Miner, 290 F.3d 536, 538 (3d Cir. 2002)). “Section 2255 is not inadequate

or ineffective merely because the sentencing court does not grant relief, the one-

year statute of limitations has expired, or the petitioner is unable to meet the

stringent gatekeeping requirements of the amended § 2255.” Cradle, 290 F.3d at

539. “It is the inefficacy of the remedy, not the personal inability to use it, that is

determinative.” Id. at 538.

      A federal prisoner seeking to attack the validity of his conviction may

proceed under section 2241 only if he can satisfy two conditions. See Cordaro v.

United States, 933 F.3d 232, 239 (3d Cir. 2019). “First, a prisoner must assert a

claim of actual innocence on the theory that he is being detained for conduct that

has subsequently been rendered non-criminal by an intervening Supreme Court

decision … in other words, when there is a change in statutory caselaw that applies

retroactively in cases on collateral review” and “[s]econd, the prisoner must be

otherwise barred from challenging the legality of the conviction under § 2255.”

Bruce, 868 F.3d at 180 (internal quotation marks omitted) (citing United States v.

Tyler, 732 F.3d 241, 246 (3d Cir. 2013)). The burden is on the prisoner to show

the inadequacy or ineffectiveness of section 2255. See Application of Galante, 437

F.2d 1164, 1165 (3d Cir. 1971). If a petitioner improperly challenges a federal

conviction or sentence under section 2241, the petition must be dismissed for lack

of jurisdiction. Id. at 1165.

                                            8
      Case 3:17-cv-01479-JPW-PT Document 18 Filed 07/10/20 Page 9 of 11




       Cruz’s claim in this section 2241 petition is not based upon a contention that

the conduct which led to his conviction is no longer criminal because of a change

in the law. Rather, he challenges the validity of the sentence imposed by the

United States District Court for the Southern District of Florida based on Supreme

Court decisions applied retroactively to cases on collateral appeal, specifically

Johnson and Welch. 5 Thus, he must raise such claims in the sentencing court

under 28 U.S.C. § 2255 unless he demonstrates that the remedy under section 2255

is “inadequate or ineffective.” See 28 U.S.C. § 2255(e). Accordingly, the

threshold question here is whether Cruz may bring his claim in a habeas petition

under section 2241 utilizing the savings clause.

       The savings clause affords Cruz no relief. Cruz already presented his

Johnson claim in his 28 U.S.C. § 2255(h) motion before the Eleventh Circuit Court

of Appeals. The Eleventh Circuit Court of Appeals carefully evaluated Cruz’s

Johnson claim and ruled against Cruz. The fact that Cruz was unsuccessful in

obtaining permission to file a second or successive section 2255 motion does not,

without more, demonstrate the inadequacy or infectiveness of section 2255 to

challenge the legality of his detention. See Littles v. Warden Schuylkill FCI, 797 F.

5
  Cruz also argues that Mathis applies. But, Mathis has not been declared retroactive by the
United States Supreme Court or the Third Circuit Court of Appeals, nor is it a new rule of
constitutional law applicable to cases on collateral review. See Peppers, 899 F.3d at 229 (“The
Supreme Court has never held that Mathis … appl[ies] retroactively to cases on collateral review,
nor do any combination of Supreme Court precedents dictate the retroactivity of” Mathis.)

                                               9
     Case 3:17-cv-01479-JPW-PT Document 18 Filed 07/10/20 Page 10 of 11




App’x 727, 729 (3d Cir. 2020) (district court lacked jurisdiction to consider

petitioner’s Johnson claim after his authorized successive section 2255 motion

raising same claim was dismissed as untimely). As in Littles, Cruz “would have to

show that he has a right to challenge his career-offender designation under Johnson

but that § 2255 provides no remedy”. Id. at 730.

      Cruz cannot make this showing. The consideration of Cruz’s section

2255(h) motion by the Eleventh Circuit Court of Appeals proves the availability of

the remedy afforded by section 2255. The fact that the Court of Appeals ruled

against Cruz does not diminish the availability of the section 2255 remedy.

Accordingly, there is no basis to permit Cruz to proceed under section 2241.

      B. Cruz’s motions to supplement and amend are denied.

      Cruz’s motions to supplement or amend his petition to include a Mathis

claim will be denied. First, the court cannot grant permission to supplement a

petition it lacks jurisdiction to address. Second, Cruz has not demonstrated that

section 2255 is inadequate or ineffective to address his Mathis claim.

Additionally, the Supreme Court has never held Mathis to apply retroactively to

cases on collateral review. See United States v. Peppers, 899 F.3d 211, 229 (3d

Cir. 2018); see also Boatright v. Warden Fairton FCI, 742 F. App’x 701, 703–04

(3d Cir. 2017) (affirming dismissal of petitioner’s § 2241 petition for lack of



                                         10
     Case 3:17-cv-01479-JPW-PT Document 18 Filed 07/10/20 Page 11 of 11




jurisdiction because he could not resort to § 2241 to raise Mathis–based claims).

Thus, Cruz’s motions to supplement or amend will be denied. (Docs. 14 and 16.)

                                      CONCLUSION

         For the foregoing reasons, the petition for writ of habeas corpus filed

pursuant to 28 U.S.C. § 2241, Doc. 1, is dismissed for lack of jurisdiction. The

motions to supplement and amend the habeas corpus petition to include a Mathis

claim, Docs. 14, 16, are denied. Because Cruz is not detained per a state court

process, and the petition is not brought pursuant to 28 U.S.C. § 2255, no action is

necessary with respect to a certificate of appealability. An appropriate order will

issue.



                                                 s/ Jennifer P. Wilson
                                                 JENNIFER P. WILSON
                                                 United States District Court Judge
Dated: July 10, 2020                             Middle District of Pennsylvania




                                            11
